Opinion issued August 20, 2007









     





In The
Court of Appeals
For The
First District of Texas




NO. 01-07-00674-CV




IN RE SHARON KEITH, Relator




Original Proceeding on Petition for Writ of Mandamus




O P I N I O N

          By petition for writ of mandamus, relator, Sharon Keith, challenges the district
court’s
 July 24, 2007 Temporary Restraining Order excluding her from possession
and all access to or communication with her minor children, K.R.K, A.S.K., and
E.C.K. until the court’s hearing, scheduled for August 21, 2007. 
          We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.